Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (2020/0073865) in view of Crossley et al. (2017/0220612).
Regarding Claim 1, Jacob et al. (2020/0073865) discloses a method of retrieving time-series columnar-based (column data…a time etc based on, paragraph [0053]) information, wherein the information comprises a set of time-based (time based on, paragraph [0053]) partitions that are stored across a cloud-based object (cloud storage, paragraphs [0065], [0071])  store in directories each of which include a set of files (data), the set of files comprising a first file, a second file, and a third file, wherein the first, second and third files for a given partition together comprise a compact instance of a set of raw unstructured data (raw data, paragraph [0066]) that comprises the given partition, wherein the column data is stored in the second file in contiguous byte-ranges (raw user-provided bytes, paragraph [0069]), comprising: 
at a given query peer of a set of query peers (101a-c, fig. 1), and in response to receipt of a query (responsive to receiving data representing one or more queries via computing device from user, paragraph [0033]):
identifying a list of partitions considered to contain data responsive to a query (“the query may be partitioned (e.g., rewritten) into a number of queries or sub-queries as a function of a classification type. For example, each of the sub-queries may be rewritten or partitioned based on each of the classified query portions”, paragraph [0084]);
for a given partition, and without requiring retrieval of the second file as a whole (“retrieve a subset of data attributes”, paragraph [0042]), receiving contiguous byte-ranges from the second file (“share dataset-related information”, paragraph [0026]); and 
consolidating data derived by and received from the other query peers to generate a response to the query (“consolidated dataset 132b, to access the data therein to generate query response data 112, which may be presented via computing device 109a to user 108a”, paragraph [0033]).
 	Jacob discloses (“computing machine-based entities that seek access to the datasets”, paragraph [0002]; “data representing a query result may be retrieved from distributed data repositories”, paragraph [0084]) but does not literally disclose “distributing to each of the other query peers a subset of the partitions identified in the list.”
However, Crossley et al. (2017/0220612) discloses “distributes these partitions to the workers”, paragraph [0125].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have distribute to each of the query peers a subset of partitions in Jacob in order to respond the requested and matched results to the users or peers as taught by Crossley.
Regarding Claim 2, Jacob discloses the method as described in claim 1 wherein first file includes a dictionary of data strings seen in a column during indexing of the information together (“identifying datasets..”, abstract; “identifying associations, links, references”, paragraph [0028]) with byte-range data configured to selectively retrieve data (productor selector, figure 11) from the second and third files (files from the triple stores, fig. 11), the second file stores column data (column in a tabular data format”, paragraph [0042]) seen during the indexing (identifying), and the third file contains a posting-list (tabular format is a list) for each data string in the first file (“alphanumeric characters”, paragraph [0042]).
Regarding Claim 3, Jacob discloses the method as described in claim 1 further including scaling a number of query peers in the set as necessary to process the query (“query classifier 1336 may be configured to classify a query with still yet another type of query based on whether a dataset subject to a query is associated with a specific entity (e.g., a user that owns the dataset, or an authorized user), or whether the dataset to be queried is secured such that a password or other authorization credentials may be required”,  paragraph [0082]).
Regarding Claim 4, Jacob discloses the method as described in claim 1 wherein the set of query peers is independent of the cloud-based object store (“remote data storage e.g. cloud-based data storage”, paragraph [0005]. Figure 1 show the query peers, 101a-c are independent of the storage.  Besides since the storage is remote, they are independently operative). 
Regarding Claim 5, Jacob discloses the method as described in claim 1 wherein the retrieval is carried out on behalf of a tenant (“machine-based entities… retrieving data representing query results”, abstract), the tenant being one of a set of tenants that use the cloud-based object store to store time-series columnar-based information (column data…a time etc., based on, paragraph [0053]).
Regarding Claim 6, Jacob discloses the method as described in claim 1 further including caching the first file and the data blocks at the given query peer (“computing platform…in memory cache”, paragraph [0089]. Noted that the cache is caching the all the information including the first file and data blocks in the communication mechanism).
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,281,720. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US Patent ‘662 overlaps with the content of the claims in the application.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,423,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims in the US Patent ‘662 overlaps with the content of the claims in the application. 
Current application
US patent 10,423,662
1.	A method of retrieving time-series columnar-based information, wherein the information comprises a set of time-based partitions that are stored across a cloud-based object store in directories each of which include a set of files, the set of files comprising a first file, a second file, and a third file, wherein the first, second and third files for a given partition together comprise a compact instance of a set of raw unstructured data that comprises the given partition, wherein the column data is stored in the second file in contiguous byte-ranges, comprising: 

at a given query peer of a set of query peers, and in response to receipt of a query: 

identifying a list of partitions considered to contain data responsive to a query; distributing to each of the other query peers a subset of the partitions identified in the list; 

for a given partition, and without requiring retrieval of the second file as a whole, receiving contiguous byte-ranges from the second file; and consolidating data derived by and received from the other query peers to generate a response to the query.

1.    A method of retrieving time-series columnar-based information, wherein the information comprises a set of time-based partitions that are stored across a cloud-based object store in directories each of which include a set of files, the set of files comprising a manifest file, a data file, and an index file, the manifest file including a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the data and index files, the data file storing column data seen during the indexing, and the index file containing a posting-list for each data string in the manifest file, wherein the column data is stored in the data file in contiguous byte-ranges, comprising:

responsive to receipt of a query including a column identifier and a predicate, identifying a list of partitions that are considered to contain data responsive to the query;

assigning each of a set of query peers to process a subset of the partitions identified in the list; and

at a particular query peer, and for a given partition:

retrieving the manifest file for the given partition;

for the posting-list data blocks in the index file so identified, issuing to the index file one or more requests to retrieve byte-ranges therein corresponding to the posting-list data blocks;

applying the predicate specified in the query by finding an intersection of the posting-list data blocks, thereby identifying a set of data blocks in the data file for the given partition; and

for the set of data blocks in the data file so identified, issuing to the data file one or more requests to retrieve the contiguous byte-ranges therein.





2. The method as described in claim 1 wherein first file includes a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the second and third files, the second file stores column data seen during the indexing, and the third file contains a posting-list for each data string in the first file.
1.    A method of retrieving time-series columnar-based information, wherein the information comprises a set of time-based partitions that are stored across a cloud-based object store in directories each of which include a set of files, the set of files comprising a manifest file, a data file, and an index file, the manifest file including a dictionary of data strings seen in a column during indexing of the information together with byte-range data configured to selectively retrieve data from the data and index files, the data file storing column data seen during the indexing, and the index file containing a posting-list for each data string in the manifest file, wherein the column data is stored in the data file in contiguous byte-ranges…

for the posting-list data blocks in the index file so identified, issuing to the index file one or more requests to retrieve byte-ranges therein corresponding to the posting-list data blocks;
3.The method as described in claim 1 further including scaling a number of query peers in the set as necessary to process the query.
3. The method as described in claim 1 further including scaling a number of query peers in the set as necessary to process the query.
4. The method as described in claim 1 wherein the set of query peers is independent of the cloud-based object store.
4, The method as described in claim 1 wherein the set of query peers is independent of the cloud-based object store. 
5. The method as described in claim 1 wherein the retrieval is carried out on behalf of a tenant, the tenant being one of a set of tenants that use the cloud-based object store to store time-series columnar-based information.
5. The method as described in claim 1 wherein the retrieval is carried out on behalf of a tenant, the tenant being one of a set of tenants that use the cloud-based object store to store time-series columnar-based information.
6. The method as described in claim 1 further including caching the first file and the data blocks at the given query peer.
6. The method as described in claim 1 further including caching the first file and the data blocks at the given query peer.	


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152